Citation Nr: 1110693	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at an August 2009 Travel Board hearing.

In March 2010, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, further development is required prior to the adjudication of the Veteran's claim.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in- service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the DSM-IV.  38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a diagnosis of posttraumatic stress disorder include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. DSM-IV, Code 309.81.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2010).

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and depression.  His military service includes service as a dental technician aboard the USS Okinawa off the coast of Vietnam.  He contends that his PTSD was caused by events that he experienced while he was assigned to the USS Okinawa.  He has identified two stressors.  With regard to his first stressor, he alleges that he was ordered, along with a flight surgeon, to fly inland to the Army Ranger outpost near the DMZ and pick up the bodies of downed Army personnel from a helicopter accident.  He was asked to help verify the identity of the burned bodies.      He reported that his second stressor involved working in triage when casualties came aboard the ship and that he would clean the triage area of dressings, tissue, limbs and other debris.  He stated that in one particular instance, he helped treat personnel who were badly burnt when a destroyer's gun turret was hit.  

The evidence, which includes a report of a June 2010 VA psychiatric examination, shows the Veteran has been diagnosed with PTSD related to his reported stressor experiences in Vietnam.  

In this case, however, the Veteran's reported stressors are not related to combat and do not otherwise meet the guidelines of the new regulations as based on fear of hostile military or terrorist activity.  Thus, the stressors must first be verified.

Prior to the Board's review of the claim in March 2010, the RO had determined that there was a lack of information required to verify the Veteran's stressors.  At the March 2010 Board hearing, the Veteran provided a more specific timeframe for the helicopter incident.  He stated that he wasn't sure but that he thought that the incident occurred sometime in the fall of 1972.  Pursuant to the Board's March 2010 remand, the RO was to corroborate and verify the Veteran's alleged in-service stressor event from the U.S. Army and Joint Services Records Research Center (JSRRC). 

The RO attempted to develop the second stressor rather than the first one (involving the downed helicopter) and did not attempt to contact JSRRC for any stressor verification.  In an April 2010 letter to the National Archives and Records Administration, the RO requested that a search be conducted for the time period between October 1, 1972 to November 30, 1972 in which bodies of service members aboard an unnamed destroyer were brought aboard the USS Okinawa for identification.  A negative reply was received from the National Archives in May 2010.  No further stressor verification was sought by the RO.    

In correspondence received at the Board in November 2011, the Veteran provided further detail and clarification of his two stressors.  He reported that the incident involving the downed helicopter occurred during the week of July 10, 1972.  He further reported that the incident involving the burn injuries suffered by service personnel from the gun turret occurred in July or August of 1972.  He stated that one of members was a senior chief gunner's mate and that the other was a junior petty officer.  He stated that a surgical team was able to save the chief, but the other sailor was left in triage with him and died an agonizing death.  

In light of the additional stressor information provided, further development of the record is warranted prior to appellate consideration by the Board. The RO should further assist the Veteran in verifying the occurrence of the claimed in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the file and prepare a summary of ALL of the Veteran's claimed stressors along with dates provided by the appellant. The RO should then draft a letter asking the JSRRC to provide any available information that might corroborate the Veteran's asserted in-service stressors.

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder. If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, on the merits. If the claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


